DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following NON-FINAL Office Action is in response to applicant’s communication filed 08/18/2021 regarding application 17/405,216. The following is the first action on the merits.

Status of Claims
	Claim(s) 1-30 is/are currently pending and are rejected as follows.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claim(s) 11-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed towards “a computer readable medium having a plurality of instructions stored thereon” which under BRI does not limit the scope to that of being non-transitory. Thus the claim(s) fall under the rejection of being directed towards transitory forms of signal transmission, or “signals per se”, and are thus rejected. (MPEP 2106.03).

Claim(s) 1-30 is/are rejected under 35 U.S.C. 101 because the claimed invention(s) is/are directed to a judicial exception (i.e. law of nature, a natural phenomenon, or an  abstract idea) without significantly more.
	Claim(s) 1-30 are directed towards an invention for the gathering of transition information, initiating a journey concerning the transition, and utilizing a template to define a journey event for the journey. These actions fall within a subject matter of abstract ideas which the courts have considered ineligible (Mental Process and Organizing Human Activity). These claims do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea.)
	Under Step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. Claim(s) 1-10 are directed towards a method comprising at least one step. Claim(s) 21-30 are directed towards a computer system which falls under the apparatus category. Accordingly, the claims fall within the four statutory categories of invention (method and product) and will be further analyzed under Step 2 of the Alice/Mayo framework.
	Claim(s) 11-20 are directed towards “signals per se” and have been previously rejected for said reason, however, for the sake of compact prosecution, the claims will be further analyzed under the Alice/Mayo framework below.
	Under Step 2A, Prong One, of the Alice/Mayo framework, it must be considered whether the claims recite an abstract idea.
	Regarding representative independent claims 1, 11, and 21, the claims set forth an invention for the gathering of transition information, initiating a journey concerning the transition, and utilizing a template to define a journey event for the journey which recite the abstract ideas of a mental process and organizing human activity in the following limitations:
Gathering transition information from a user concerning a business process transition event
Initiating a bespoke journey concerning the business process transition event
Utilizing an event template to define a journey event for the bespoke journey
Dependent claims 2-10, 12-20, and 22-30 merely further limit the abstract idea and are thus subject to the same rationale as expressed above.
Under Step 2A, Prong Two, the claims recite the following additional elements.
Independent claims 1, 11 and 21 recite the following additional elements:
A processor
A memory
A computer readable storage medium
A computing device
These additional elements, considered both individually and as an ordered pair do no more than generally link the user of the abstract idea to a particular technological environment or field of use. These elements are also mere instructions designed to implement the abstract idea ("apply it") on a computer (See MPEP 2106.05(f)). These elements are recited with a high degree of generality, and the specification sets forth the general purpose nature of technologies required to implement the invention (emphasis added).
Support for this determination can be found in applicant’s specification (Paragraph(s) [00147]-[00150])
Under Step 2B, eligibility analysis evaluates whether the claims as a whole amount to significantly more than the recited exception, i.e. whether any additional element, or combination of additional elements, adds an inventive concept to the claim (MPEP 2106.05). As explained with respect to Step 2A, Prong Two, there are several additional elements. The processor, memory, computer readable storage medium, and computing device are the equivalent of merely adding the words "apply it" to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept (MPEP 2106.05(f)). Claims that amount to nothing more than instructions to apply the abstract idea using a generic computer do not render an abstract idea eligible. Even when considered in combination, these additional elements represent mere instructions to apply an exception, which do not provide an inventive concept. (Alice Corp., 134 S. Ct. at 2385, 110 USPQ2d at 1983. See also 134 S. Ct. at 2389, 110 USPQ2d at 1984 (warning against a §101 that turns on "the draftsman's art")) Therefore the claims are not eligible.
Dependent claims 2-10, 12-20, and 22-30 do not recite any further additional elements and are thus rejected for the same reasons as described above.







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlberg (US 2021/0150483 A1) in view of Driesen (US 2013/0080339 A1)

Claim(s) 1, 11, and 21 –
	Carlberg discloses the following limitations:
gathering transition information from a user… (Carlberg: Paragraph 30, “The user's progress toward completion of a custom course can be tracked within the list itself. In addition, the user's progress with respect to the custom course can be tracked within a user's profile page. For example, the list and/or profile page may indicate the percentage of the course item that has been completed, as well as whether the course item has been initiated or completed. Other information and/or statistics pertaining to the user's acquired skills, credentials, certificates, other achievements, and/or user characteristics may also be presented within the user's profile page.”)
initiating a bespoke journey concerning the business process transition event; and (Carlberg: Paragraph 91, “As will be described in further detail below, a custom journey can be dynamically created based, at least in part, on a user's existing skills and knowledge. To generate a custom journey, the system may ascertain a goal of a user of a database system at 702. For example, the user's goal can include a particular career, a particular business role, a particular job position, a particular set of one or more skills, a particular credential, or a particular certification. In some implementations, the system can ascertain a goal of the user based, at least in part, on an indication of user input received from a client device.”)
Carlberg does not explicitly disclose the transition of a business process, or an event template, however, Driesen discloses the following
utilizing an event template to define a journey event for the bespoke journey. (Driesen: Paragraph 33, “The memory 116 may store various objects or data, including classes, frameworks, applications, backup data, business objects, jobs, web pages, web page templates, database tables, process contexts, repositories storing services local to the business process change controller server 102, and any other appropriate information including any parameters, variables, algorithms, instructions, rules, constraints, or references thereto associated with the purposes of the business process change controller server 102 and its business process change controller application 110. In some implementations, including a cloud-based system, some or all of the memory 116 may be stored remote from the business process change controller server 102, and communicably coupled to the business process change controller server 102 for usage. As illustrated, memory 116 includes a set of business process models 118, transition rules 120, temporary exit process steps 122, and temporary entry process steps 124.”)
…concerning a business process transition event; (Driesen: Paragraph 18, “the business process change controller server 102 is any server that stores and manages a transition between business processes models via the business process change controller application 110, where the business process change controller application 110 is associated with at least one business process model 118 instance.”)

Carlberg teaches a method of creating a custom journey for learning skills and future improvement. Driesen teaches a method for controlling a transition between a first business process and a second business process. At the time of applicant’s filed invention, one of ordinary skill in the art would have been motivated to combine the methods of Carlberg with the teachings of Driesen to refine a journey to be adapted to a business transition (Driesen: Paragraph 16, “The modeled business process model change process may also be analyzed and modified by the business organization in order to incorporate various efficiency improvements in order to enhance the model's usefulness.”)


Claim(s) 2, 12, and 22 –
	Carlberg in view of Driesen teach the limitations of claims 1, 11, and 21.
	Carlberg does not specifically mention a business processes transition, however, Driesen discloses the following:
wherein the business process transition event includes a business process transition event from a first business process to a second business process. (Driesen: Paragraph 17, “illustrates an example environment 100 for implementing various features of system providing management of a transition between business process models in accordance with one implementation of the present disclosure. In some implementations, a second business process model will chronologically follow a first business process model. Therefore, a second business process model may, in fact, be chronologically older than a first business process model. In some implementations, a first business process model and a second business process model may also be different versions of the same business process model.”)

Carlberg teaches a method of creating a custom journey for learning skills and future improvement. Driesen teaches a method for controlling a transition between a first business process and a second business process. At the time of applicant’s filed invention, one of ordinary skill in the art would have been motivated to combine the methods of Carlberg with the teachings of Driesen to refine a journey to be adapted to a business transition (Driesen: Paragraph 16, “The modeled business process model change process may also be analyzed and modified by the business organization in order to incorporate various efficiency improvements in order to enhance the model's usefulness.”)

Claim(s) 3, 13, and 23 –
	Carlberg in view of Driesen teach the limitations of claims 1-2, 11-12, and 21-22.
	Carlberg does not specifically mention a business processes transition, however, Driesen discloses the following:
wherein the first business process includes one or more of: a first operating platform; a first software platform; a first hardware platform; a first operating environment; and a first operational system. (Driesen: Paragraph 30, “Business process model 118 entities may include activities, user tasks, messaging events, gateways, decisions, business process steps, process flow rules 126, or the like associated with a business process model. In some implementations, the transition rule engine 112 (or another component) can provide an interface for users or administrators to modify or override at least one transition rule 120 made by the transition rule engine 112 via at least one client 130 or through a local interface at the business process change controller server 102.”)

Carlberg teaches a method of creating a custom journey for learning skills and future improvement. Driesen teaches a method for controlling a transition between a first business process and a second business process. At the time of applicant’s filed invention, one of ordinary skill in the art would have been motivated to combine the methods of Carlberg with the teachings of Driesen to refine a journey to be adapted to a business transition (Driesen: Paragraph 16, “The modeled business process model change process may also be analyzed and modified by the business organization in order to incorporate various efficiency improvements in order to enhance the model's usefulness.”)

Claim(s) 4, 14, and 24 –
Carlberg in view of Driesen teach the limitations of claims 1-2, 11-12, and 21-22.
	Carlberg does not specifically mention a business processes transition, however, Driesen discloses the following:
wherein the second business process includes one or more of: a second operating platform; a second software platform; a second hardware platform; a second operating environment; and a second operational system. (Driesen: Paragraph 30, “Business process model 118 entities may include activities, user tasks, messaging events, gateways, decisions, business process steps, process flow rules 126, or the like associated with a business process model. In some implementations, the transition rule engine 112 (or another component) can provide an interface for users or administrators to modify or override at least one transition rule 120 made by the transition rule engine 112 via at least one client 130 or through a local interface at the business process change controller server 102.”)

Carlberg teaches a method of creating a custom journey for learning skills and future improvement. Driesen teaches a method for controlling a transition between a first business process and a second business process. At the time of applicant’s filed invention, one of ordinary skill in the art would have been motivated to combine the methods of Carlberg with the teachings of Driesen to refine a journey to be adapted to a business transition (Driesen: Paragraph 16, “The modeled business process model change process may also be analyzed and modified by the business organization in order to incorporate various efficiency improvements in order to enhance the model's usefulness.”)

Claim(s) 5, 15, and 25 –
	Carlberg in view of Driesen teach the limitations of claims 1, 11, and 21.
	Carlberg does not specifically mention a business processes transition, however, Driesen discloses the following:
wherein the business process transition event concerns a transition event from a first business operational process to a second operational process. (Driesen: Paragraph 30, “Business process model 118 entities may include activities, user tasks, messaging events, gateways, decisions, business process steps, process flow rules 126, or the like associated with a business process model. In some implementations, the transition rule engine 112 (or another component) can provide an interface for users or administrators to modify or override at least one transition rule 120 made by the transition rule engine 112 via at least one client 130 or through a local interface at the business process change controller server 102.”)

Carlberg teaches a method of creating a custom journey for learning skills and future improvement. Driesen teaches a method for controlling a transition between a first business process and a second business process. At the time of applicant’s filed invention, one of ordinary skill in the art would have been motivated to combine the methods of Carlberg with the teachings of Driesen to refine a journey to be adapted to a business transition (Driesen: Paragraph 16, “The modeled business process model change process may also be analyzed and modified by the business organization in order to incorporate various efficiency improvements in order to enhance the model's usefulness.”)

Claim(s) 6, 16, and 26 –
Carlberg in view of Driesen teach the limitations of claims 1, 11, and 21.
	Carlberg further discloses the following:
generating event content for the journey event. (Carlberg: Paragraph 41, “Since users have different characteristics and skill sets, custom system-generated courses for users having the same goal can vary dramatically while enabling the users to achieve their goal. Automated custom course generation can motivate users to advance their careers with minimal frustration due to inappropriate course content. Moreover, since the system can automatically maintain a record of user progress with respect to custom courses and associated achievements for access by other individuals via a web site, users can achieve their goals without performing traditional processes such as the time-consuming and tedious process of resume generation.”) Examiner interprets the custom course and custom course content to be equivalent to event content as described in applicant’s specification


Claim(s) 7, 17, and 27 –
Carlberg in view of Driesen teach the limitations of claims 1, 11, and 21.
	Carlberg further discloses the following:
wherein the journey event is associated with an event location (Carlberg: Paragraph 80, “onsite or off-site learning course or event. The user may register with a recommended course or event by interacting with a corresponding user interface object such as a “Register” button. The user may similarly interact with user interface objects to start recommended learning modules/paths or resume in-progress learning modules/paths.”)

Claim(s) 8, 18, and 28 –
Carlberg in view of Driesen teach the limitations of claims 1, 7, 11, 17, 21, and 27.
	Carlberg further discloses the following:
defining a time zone for the journey event based upon the event location of the journey event. (Carlberg: Figure 6B; Paragraph 80, “The user may register with a recommended course or event by interacting with a corresponding user interface object such as a “Register” button. The user may similarly interact with user interface objects to start recommended learning modules/paths or resume in-progress learning modules/paths. For content items such as those pertaining to learning modules or sequences, an estimated time that it will take the user to complete can be displayed in the corresponding user interface element. The user can scroll up or down to view content items within their custom course.”)

Claim(s) 9, 19, and 29 –
Carlberg in view of Driesen teach the limitations of claims 1, 11, and 21.
	Carlberg further discloses the following:
providing information concerning the journey event to a plurality of recipients participating in the business process transition event. (Carlberg: Paragraph 28, “A custom course may be presented in the form of a list of content items that each identifies a corresponding action that the user can complete. The list of content items represents a recommended course of action or journey that the user can take to achieve their personal goal. The user's progress toward completing their custom course/journey is trackable, enabling the user to track their progress. In addition, the user's progress may be trackable by other individuals such as prospective employers. Therefore, custom courses and associated tracking can be an invaluable tool for users to increase their skill set and advance their careers.”; Paragraph 30, “For example, the list and/or profile page may indicate the percentage of the course item that has been completed, as well as whether the course item has been initiated or completed. Other information and/or statistics pertaining to the user's acquired skills, credentials, certificates, other achievements, and/or user characteristics may also be presented within the user's profile page.”)




Claim(s) 10, 20, and 20 –
Carlberg in view of Driesen teach the limitations of claims 1, 11, and 21.
	Carlberg further discloses the following:
wherein the plurality of recipients participating in the business process transition event includes one or more of: a presenter at the journey event; a participant at the journey event; an attendee of the journey event; a supervisor of the journey event; and an organizer of the journey event. (Carlberg: Paragraph 28, “A custom course may be presented in the form of a list of content items that each identifies a corresponding action that the user can complete. The list of content items represents a recommended course of action or journey that the user can take to achieve their personal goal. The user's progress toward completing their custom course/journey is trackable, enabling the user to track their progress. In addition, the user's progress may be trackable by other individuals such as prospective employers. Therefore, custom courses and associated tracking can be an invaluable tool for users to increase their skill set and advance their careers.”; Paragraph 30, “For example, the list and/or profile page may indicate the percentage of the course item that has been completed, as well as whether the course item has been initiated or completed. Other information and/or statistics pertaining to the user's acquired skills, credentials, certificates, other achievements, and/or user characteristics may also be presented within the user's profile page.”)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jayanti (US 10129109): teaches a managing of change events for devices in an enterprise
Wallace (US 2017/0278117 A1): teaches customer experience personalization
Isaacs (US 2016/0103856 A1): teaches a method for integrating user experiences
Heath (US 2015/0161624 A1) teaches method for capturing and managing user journeys through a system
Turner (US 2006/0020500 A1): teaches a method for a creative planning for achieving desired outcomes

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip N Warner whose telephone number is (571)270-7407. The examiner can normally be reached Monday-Friday 7am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Philip N Warner/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624